149 F.3d 1190
98 CJ C.A.R. 3061
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Bobby John CHAVEZ, Plaintiff-Appellant,v.Gary JOHNSON, Governor; Tom Udall, Attorney General; BarryHertzog, Compliance Monitor; Lucille Vigil, ComplianceMonitor; Donna McCord Wilpolt, Secretary of Corrections;Cathaleen Catanach, Supervisor-Central Records Unit; JoeWilliams, Warden-C.N.M.C.F.; Brenda Baca, RecordsManager-C.N.M.C.F., in their individual and officialcapacities, Defendants-Appellees.
No. 97-2126.
United States Court of Appeals, Tenth Circuit.
June 9, 1998.

Before BALDOCK, EBEL, and MURPHY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a); 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Bobby John Chavez appeals from the district court's sua sponte dismissal of his civil rights complaint pursuant to 28 U.S.C. § 1915A for failure to exhaust administrative remedies as required by 42 U.S.C. § 1997e.  Our jurisdiction arises under 28 U.S.C. § 1291, and we review the district court's ruling de novo.  See White v. McGinnis, 131 F.3d 593, 595 (6th Cir.1997).


4
On appeal, Mr. Chavez contends that the district court erred in dismissing his complaint because the court should have concluded that exhaustion was futile in light of Mr. Chavez's written notification to defendants of his complaints and their responses.  We reject this argument.  In enacting the Prison Litigation Reform Act of 1995 (PLRA), Pub.L. No. 104-134, 110 Stat. 1321 (April 26, 1996), Congress specifically required prisoners to exhaust all "administrative remedies as are available." 42 U.S.C. § 1997e(a).  To allow Mr. Chavez to bypass these remedies would eviscerate the statute.


5
The judgment of the United States District Court for the District of New Mexico is AFFIRMED.  Plaintiff's motion for leave to file a reply brief, construed as a motion to file such brief out of time, is GRANTED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.R. 36.3